MEMORANDUM **
Teresa Figueroa Ocampo, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We dismiss the petition for review. In the underlying proceedings, the agency denied Figueroa’s application for cancellation of removal on that ground that she failed to establish exceptional and extremely unusual hardship to her U.S. citizen children. In the motion to reopen, Figueroa presented evidence that she had given birth to another child, but did not claim that the new child had any medical or other problems.
We lack jurisdiction to review the BIA’s discretionary determination that the evidence would not alter its prior discretionary determination that Figueroa failed to establish the requisite hardship. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006) (holding that 8 U.S.C. *68§ 1252(a)(2)(B)® bars this court from reviewing the denial of a motion to reopen where “the only question presented is whether [the] new evidence altered the prior, underlying discretionary determination that [the petitioner] had not met the hardship standard.”) (internal quotations and brackets omitted).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.